Case 2:18-cv-06920-ODW-JPR Document 57 Filed 09/23/20 Page 1 of 2 Page ID #:568




 1                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8
                       United States District Court
 9
                       Central District of California
10
11   LASER SPINE INSTITUTE, LLC,             Case No. 2:18-cv-06920-ODW (JPRx)
12                    Plaintiff,
                                             JUDGMENT
13        v.
14   PLAYA ADVANCE SURGICAL
15
     INSTITUTE, LLC d/b/a CALIFORNIA
     LASER SPINE INSTITUTE; SILICON
16   BEACH MEDICAL CENTER INC. d/b/a
17   CALIFORNIA LASER SPINE
     INSTITUTE, and YOUNG SUN YI d/b/a
18   CALIFORNIA LASER SPINE
19   INSTITUTE,
20                    Defendant.
21
22
23
24
25
26
27
28
Case 2:18-cv-06920-ODW-JPR Document 57 Filed 09/23/20 Page 2 of 2 Page ID #:569




 1                                       JUDGMENT
 2        In light of the Court’s Order GRANTING IN PART Plaintiff Laser Spine
 3   Institute, LLC’s Application for Default Judgment (ECF No. 53), IT IS HEREBY
 4   ORDERED:
 5           1. Plaintiff shall recover $30,000 in statutory damages for copyright
 6              infringement from Defendants;
 7
             2. Plaintiff shall recover $406.67 in litigation costs and $2400 in attorney’s
 8
                fees from Defendants;
 9
             3. Plaintiff shall receive no injunctive relief; and
10
             4. The Court VACATES all dates and deadlines. The Clerk of the Court
11
                shall close the case.
12
                IT IS SO ORDERED.
13
14
          September 23, 2020
15
16
                                 ____________________________________
17                                        OTIS D. WRIGHT, II
18                                UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28




                                                2
